DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 07/24/2019.  

Claims 9-22 are presented for examination. 


Information Disclosure Statement

2.	The Applicants’ Information Disclosure Statement filed 07/24/2019 has been received, entered into the record, and considered. See attached form PTO 1449.


Drawings


3.	The drawings filed 07/24/2019 are accepted by the examiner.





Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Descriptive Title Required
The title of the invention is not descriptive. The title should be as “specific as possible” 37 CFR 1.72 while not exceeding “500 characters in length”. The title should provide “informative value” and serve to aid in the “indexing, classifying, searching” and other Official identification functions. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP606.01

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Niestemski et al. (US 20160094424) in view of Sampathkumar et al. (US 20170192802). 
 It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 9:
Niestemski teaches a processing division device (Fig.1) comprising: processing circuitry to: 

acquire a performance measurement result of each simulator measured while a plurality of simulators execute simulations, for a measurement section indicated by an initial performance measurement parameter included in a performance adjustment parameter, the measurement section indicating the number of executions of a target process for performance measurement, and calculate a weight for each simulator in accordance with the acquired performance measurement result (paragraph 0021: the network monitor 124 receives and collects data from the TAP 120 that is indicative of the performance of the various network components and can be used to determine one or more metrics used to quantify the utilization and/or performance of the network components, the virtual machines individually, and/or a configuration of virtual machines on a plurality of servers. The network monitors themselves can be virtual (i.e., computer-executable code associated with one or more ports of a storage device and/or server) or physical probes that are physically connected to network elements (e.g., a server, a storage device, a switch, or a link connecting any of the foregoing). Regardless of the type, network monitors collect data that is then analyzed to determine various aspects of performance and network device utilization; paragraph 0040: The utilization data store 404 receives and stores utilization (and/or performance) data collected by the network monitors as a function of time, as described above. The utilization data, used to evaluate the CPU and/or memory utilization for the various servers and their corresponding VMs, includes CPU and memory utilization as a function of time. For example FLOPs per second of the various CPUs of the servers 104 is one example of utilization data. Utilization data is used to calculate different utilization metrics and/or produce utilization patterns for each VM assigned to a corresponding server. One such utilization metric is "peak" utilization, which is the highest combined utilization (e.g. CPU utilization or memory utilization) for all VMs in a simulated reconfiguration of servers or in a physical server observed over all time points for a given time window. Another utilization metric is "prime" utilization, which is one standard deviation above the mean calculated from the distribution of utilizations per unit time of a particular metric over the time window. These quantities reflect the time-dependent nature of resource utilization by a server so that fluctuations in aggregate VM resource utilization (that is, a sum of a particular resource metric across all VMs hosted by a particular server per unit time) are incorporated in a metric used to quantify or characterize both the static and dynamic components of utilization); and 

divide the target process to generate a division process to be assigned to each simulator, such that a processing amount of the division process assigned to each simulator is to be a processing amount according to the weight for each simulator (paragraph 0041: The simulator 408 executes simulations of one or more alternative configurations of VMs on the servers of the server cluster in order to identify candidate configurations that decrease resource utilization of one or more servers. While described below in more detail, the simulations executed by the simulator 408 explore the simulated utilization metrics of various simulated configurations of VMs assigned to various servers of the server cluster. The simulated configurations are performed using one or more of several "swap" functions. For example, the simulator 408 could simulate grouping VMs with lower resource demands (as defined by the configuration score) on a single server while assigning VMs with higher resource demands individually to their own respective servers. The simulator 408 can run periodically and thus provide a nearly continuous assessment of alternative VM/server configurations, thus providing an administrator with options that are nearly contemporaneous with current resource demands; paragraph 0057: the utilization metric is a configuration score that is a product, sum, or combination thereof, of various utilization metrics. In one example, the configuration score is equal to: CPU Peak average for all servers of the cluster+(CPU Prime average for all servers of the cluster*a prime weight factor)+(memory weight*(memory peak average for all servers+memory prime average for all servers*prime weight)). In one embodiment the memory weight and CPU weight exist as user settings), 

wherein a process is repeated the number of times indicated by the number of processing divisions included in the performance adjustment parameter, the process being such that the processing circuitry acquires a performance measurement result measured while the generated division process is executed by each assigned simulator (utilization data is used to calculate different utilization metrics and/or produce utilization patterns for each VM assigned to a corresponding server. One such utilization metric is "peak" utilization, which is the highest combined utilization (e.g. CPU utilization or memory utilization) for all VMs in a simulated reconfiguration of servers or in a physical server observed over all time points for a given time window. Another utilization metric is "prime" utilization, which is one standard deviation above the mean calculated from the distribution of utilizations per unit time of a particular metric over the time window. These quantities reflect the time-dependent nature of resource utilization by a server so that fluctuations in aggregate VM resource utilization (that is, a sum of a particular resource metric across all VMs hosted by a particular server per unit time) are incorporated in a metric used to quantify or characterize both the static and dynamic components of utilization. In some embodiments, the CPU peak metric, the CPU prime metric, the memory Peak metric and the memory Prime metric are used to calculate a combined utilization metric indicative of the dynamic overall utilization of resources for a given server. In this context, static components of utilization refer to resource utilization that is near constant and well characterized by a single average metric value; the dynamic components of utilization are resource utilizations that fluctuate and/or vary (whether cyclically or otherwise) that are additive or subtractive to the static "average" utilization. This combined utilization metric, termed a "configuration score" is described in more detail in the context of FIG. 5. Analogous individual and combined utilization metrics can be determined for other network resources, including but not limited to storage devices and network data transmission rates, that are associated with the server cluster; paragraph 0040). 
Niestemski, however, does not explicitly teach the following additional limitations:

Sampathkumar teaches re-calculates a weight for each simulator in accordance with the acquired performance measurement result, and divides the target process based on the re-calculated weight to re-generate a division process to be assigned to each simulator (paragraphs 0033-0034: In addition to the flavor of the VM, the simulator also allows specification of runtime characteristics of the VM. One example of a runtime characteristic is the amount of memory consumed by the VM. The amount of memory can be specified as a range with a number that's uniformly random in the range, representing the VM's usage. This runtime characteristic is useful to specify scenarios where some VMs are more active than other VMs, allowing the simulation to determine how the scheduler behaves with that dynamic in the system…The check_results command evaluates the results of the simulation. The simulator can calculate a set of metrics about the test run. Along with the number of requests that succeed or fail, the simulator can calculate the state of the hosts at the end of a simulator run. The simulator lists the hosts' average utilization and standard deviation values to indicate the balance of the entire cluster of hosts. The standard deviation number is one indicator of the effectiveness of the scheduler; paragraph 0043: After the simulation is complete, the simulator may calculate one or more metrics to evaluate results of the allocation of the resource consumer requests. For example, the hosts' average utilization and standard deviation can indicate the balance of the entire cluster of hosts. The number of failures and successes can be checked).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Niestemski with Sampathkumar because it would have provided the enhanced capability for simulating a virtual computing environment.
As to claim 10:
Niestemski teaches the processing circuitry divides, with each simulator as a target, an average value of the performance measurement result acquired from each simulator, by the performance measurement result acquired from a target simulator, to calculate the weight for the target simulator (paragraph 0040). 
As to claim 11:
Niestemski teaches the processing circuitry generates the division process to allow a processing amount of the division process increases as a value of the weight increases (paragraph 0047).As to claims 12-14:
Niestemski teaches each simulator includes a performance monitor to measure performance, and the processing circuitry acquires a performance measurement result measured by a performance monitor provided to each simulator (paragraphs 0035-0037 and  0041-0042).As to claims 15-20:
Sampathkumar teaches each simulator operates in a cloud system (Fig.2).
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Niestemski with Sampathkumar because it would have provided the enhanced capability for simulating a virtual computing environment.

As to claim 21: 
Note the discussion of claim 9 above for rejection. 

As to claim 22: 
Note the discussion of claim 9 above for rejection. 



Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

DELISLE teaches (US 20170236431) “SIMULATION SERVER CAPABLE OF INTERACTING WITH A PLURALITY OF SIMULATORS TO PERFORM A PLURALITY OF SIMULATIONS”.

Mudialba teaches “A Study on the fundamental properties, features and usage of cloud simulators”.

Maarouf et al. teaches “Comparative Study of Simulators for Cloud Computing”.

Schumacher et al. teaches “Cause and Effect of Nondeterministic Behavior in Sequential and Parallel SystemC Simulators”. 



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/Primary Examiner, Art Unit 2199